Citation Nr: 0912955	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-33 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of concussion secondary to lightning strike.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from March 1952 to March 
1954.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This claim was previously remanded by the Board in January 
2008 for further due process consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  An April 2001 rating decision denied service connection 
for residuals of concussion secondary to lightning strike; 
the Veteran did not file a timely appeal following 
appropriate notice, and that decision became final.

2.  Evidence received since the April 2001 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for residuals of 
concussion secondary to lightning strike and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  An April 2001 rating decision denying the Veteran's 
service connection claim for residuals of concussion 
secondary to lightning strike is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  Evidence received since the April 2001 rating decision 
that denied the service connection claim for residuals of 
concussion secondary to lightning strike is not new and 
material, and the application to reopen the claim is denied.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159 (2008).

In addition, on March 31, 2006, the Court of Appeals for 
Veterans Claims (Court) held that, where the appellant files 
a claim to reopen a previously denied service connection 
issue, the appellant must be supplied with notice of the 
evidence and information necessary to reopen the claim for 
service connection, the evidence and information necessary to 
establish entitlement to the underlying claim, and a 
description of the exact reasons for the previous denial of 
the claim for service connection.  See Kent v. Nicholson, 20 
Vet. App. 1, 9-11 (2006).  The Court explained that, in 
notifying the claimant of what evidence would be considered 
new and material, VA should look at the basis for the denial 
in the prior decision and identify the evidence that would 
substantiate the element(s) of a service connection claim 
found lacking in the previous denial.  Id.  

In this case, the RO provided the Veteran VCAA notice about 
his claim by letters dated in September 2000, July 2003, 
September 2006 and February 2008.  The VCAA notice letters 
furnished to the Veteran prior to and including the September 
2006 letter, referenced the Veteran's claim but did not 
describe the type of evidence necessary to substantiate the 
required element(s) of service connection that were found 
insufficient in the previous denial as required by the 
Court's ruling in Kent.  Id.  In January 2008, the Board 
remanded the Veteran's claim to the Appeals Management Center 
(AMC) to issue a VCAA notification letter to include a 
discussion of the bases of the prior final denial of service 
connection for the Veterans claim for residuals of concussion 
secondary to lightning strike.  The AMC issued such notice 
letter in February 2008.  The content of the September 2000, 
July 2003, September 2006 and February 2008 VCAA notice 
letters sent to the Veteran reflect compliance with the 
requirements of the law as found by the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and Kent, supra.  

In the notice letters, the VA acknowledged the Veteran's 
claim, notified him of the evidence needed to substantiate 
his claim, identified the type of evidence that would best do 
so, informed him of the VCAA and VA's duty to assist, and 
indicated that it was developing his claim pursuant to that 
duty.  In addition, the VA defined "new" and "material" 
evidence and identified the bases of the RO's last denial of 
the Veteran's claim to reopen.  The VA also identified the 
evidence it had received in support of the Veteran's claim 
and the evidence it was responsible for securing.  The VA 
noted that it would make reasonable efforts to assist the 
Veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The VA also noted that, 
ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  In addition, VA 
advised the Veteran to identify or send directly to VA all 
evidence he had in his possession, which was pertinent to his 
claim.  

Moreover, VA has a duty to assist the Veteran in the 
development of his claim.  This duty includes assisting him 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supplement 
2007); 38 C.F.R. § 3.159 (2008).  In this case, the RO has 
obtained copies of treatment records from VA.  

The Board acknowledges that the Veteran has not been accorded 
a VA examination pertinent to his residuals of concussion 
secondary to lightning strike claim.  Importantly, however, a 
specific VA medical opinion/examination is not needed to 
consider whether he has submitted new and material evidence.  
Rather, as has been accomplished here, the Board has reviewed 
all the evidence associated with the claims folder and 
particularly the evidence submitted since the last final 
denial.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of his claim.  In fact, in 
a Statement in Support of Claim form dated August 2006, and 
in a letter from the Veteran received by the AMC in January 
2009, the Veteran indicated that he had no additional 
evidence or information to submit with regard to his claim 
for service connection for residuals of concussion secondary 
to lightning strike.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his application to reopen his previously denied claim for 
service connection for residuals of concussion secondary to 
lightning strike.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

In April 2001 the RO denied the Veteran's claim for 
entitlement to service connection for residuals of concussion 
secondary to lightning strike on the grounds that the claimed 
condition neither occurred in nor was caused by service.  The 
Veteran did not file a timely appeal to that decision and it 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).
In June 2002 the RO received the Veteran's notice of 
disagreement (NOD) to the April 2001 rating decision.  The RO 
notified the Veteran that his NOD was untimely and could not 
be accepted.  In July 2002 the RO determined that the 
untimely NOD filed by the Veteran would be construed as a 
request to reopen his claim for service connection for 
residuals of concussion secondary to lightning strike.  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
C.F.R. § 3.156(a) (2008).  Thus, in this case the Veteran's 
claim may be reopened if it is determined that new and 
material evidence has been submitted.

"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a Veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.  With these considerations, the Board must now 
review all of the evidence which has been submitted by the 
Veteran or otherwise associated with the claims folder since 
the last final rating decision in April 2001.  

A review of the record reveals that the Veteran filed an 
initial claim for service connection for residuals of 
concussion secondary to lightning strike in August 2000.  
That claim was denied by rating decision dated April 2001 on 
the basis that there was no evidence that the claimed 
condition occurred in or was caused by service.  The Veteran 
did not file a timely appeal to that decision and it became 
final.  

The evidence of record at the time of the April 2001 rating 
decision is the Veteran's service medical records, which show 
an entry in a sick call treatment record of "Headache, 
ringing ears - struck by lightning," recorded in June 1953.  
Also of record at that time are VA Medical Center (MC) 
treatment records dated August 2000, which contain no 
treatment, diagnosis or opinion with regard to the Veteran's 
claimed condition of residuals of concussion secondary to 
lightning strike.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Court has stated that in determining 
whether evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (holding that 
the presumption of the credibility doctrine, as articulated 
in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, supra (and continues to be a binding 
precedent).  For the purpose of establishing whether new and 
material evidence has been received, the credibility of the 
evidence, but not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence to be considered in the attempted reopening of a 
claim is that which has been submitted to VA since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans, supra at 285.

Evidence obtained since the time of the April 2001 rating 
decision includes, statements from the Veteran's wife and his 
daughter in support of his claim for hearing loss and 
tinnitus, copies of articles from the Internet regarding 
lightning, a private medical opinion regarding lightning 
injury, duplicate copies of service medical records and the 
Veteran's own statements.   

In considering the evidence associated with the claims folder 
since the time of the last final rating decision in April 
2001, the Board finds that this evidence is new in that it 
was not previously before the Board.  Looking, however, at 
the new evidence in light of the record as a whole, the Board 
presumes its credibility but finds that such evidence does 
not show an essential element to allow a claim of entitlement 
to service connection for residuals of concussion secondary 
to lightning strike (i.e., medical evidence of a nexus 
between the claimed in-service injury and the current claimed 
disorder).  The medical evidence received since the April 
2001 rating decision does not link the Veteran's claimed 
condition of residuals of concussion secondary to lightning 
strike to active duty service.  The internet article is 
general in nature and does not tend to show that the Veteran 
currently has residuals of a concussion related to service.  

Thus, the evidence does not raise a reasonable possibility of 
substantiating the claim and cannot be deemed new and 
material.  As such, the Board will not here reach the 
question of whether the Veteran's claimed residuals of 
concussion secondary to lightning strike is related to 
service because he has not submitted new and material 
evidence to reopen the claim.  

Consequently, the Board concludes that the additional 
evidence received since the last prior final denial for a 
claim for service connection for residuals of concussion 
secondary to lightning strike in April 2001 is not new and 
material as contemplated by the pertinent law and 
regulations, and cannot serve as a basis to reopen the 
Veteran's claim for service connection for such condition.  
The appeal is denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen the previously denied claim for service 
connection for residuals of concussion secondary to lightning 
strike is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


